SETTLEMENT AGREEMENT AND RELEASE

          This Settlement Agreement and Release ("Agreement") is entered into
this 24th day of
October, 2003, between and among Potomac Electric Power Company ("Pepco"),
Mirant
Americas Energy Marketing, LP ("MAEM"), and Mirant Corporation ("Mirant")
(collectively,
MAEM and Mirant are referred to as the "Mirant Parties").

          WHEREAS, on December 19, 2000, MAEM, formerly known as Southern
Company
Energy Marketing L.P., and Pepco executed and delivered a Transition Power
Agreement
(Maryland), (as amended by Amendment No.1 to Transition Power Agreement, dated
October,
2001, the "Maryland TPA"); and

          WHEREAS, on December 19, 2000, MAEM and Pepco executed and delivered a
Transition Power Agreement (District of Columbia), (as amended by Amendment No.1
to
Transition Power Agreement, dated October, 2001, the "District of Columbia TPA",
and together
with the Maryland TPA, the "TPAs"); and

          WHEREAS, on December 19, 2000, Mirant executed and delivered a
Guarantee
Agreement under which Mirant, among other things, guaranteed the obligations of
MAEM under
the TPAs (the "Guarantee Agreement"); and

          WHEREAS, on July 14, 2003 and continuing into the morning of July 15,
2003, the
Mirant Parties and certain of their affiliates filed voluntary petitions in the
United States
Bankruptcy Court for the Northern District of Texas (the "Bankruptcy Court") for
relief under
chapter 11 of title 11 of the United States Code (the "Bankruptcy Code"), Case
No. 03-46590
(DML) (the "Proceeding"); and

          WHEREAS, the Mirant Parties have expressed a desire to reject the TPAs
pursuant to
Section 365 of the Bankruptcy Code and Pepco has indicated that it will object
to the rejection,
and if rejection is allowed and the Mirant Parties are otherwise permitted to
cease performance, it
will assert claims in the Proceeding against the Mirant Parties and other Mirant
affiliates; and

          WHEREAS, Pepco and the Mirant Parties desire to amend the TPAs on the
terms and
conditions described herein and have MAEM assume, and not reject, the TPAs as so
amended;
and

           WHEREAS, Pepco and the Mirant Parties desire to settle, on the terms
and conditions
described herein, certain claims that Pepco would have as a result of any
proposed amendment,
rejection or breach of the TPAs.

          NOW THEREFORE, for good and valuable consideration, the sufficiency of
which is
herewith acknowledged, Pepco and the Mirant Parties hereby agree as follows:

          1.          Amendment of the TPAs; Escrow:

          (a)         Contemporaneously with the execution of this Agreement,
MAEM and Pepco
shall execute two counterparts of (i) an amendment to the Maryland TPA in the
form annexed
hereto as Exhibit A; and (ii) an amendment to the District of Columbia TPA in
the form annexed
hereto as Exhibit B (collectively, the "Amendments") and shall deliver the same
to Wayne M.
Cross (the "Escrow Agent"), White & Case LLP, 1155 Avenue of the Americas, New
York,
New York, as escrow agent, to be held in escrow pending the satisfaction of the
conditions
precedent set forth herein and released as provided herein. Notwithstanding any
provision herein
or in the Amendments, in no event shall the Amendments become effective unless
and until the
Effective Date (defined below) occurs. Prior to the Effective Date, the Mirant
Parties shall
continue to perform (or cause the performance of, as applicable) each of the
TPAs in accordance
with their respective terms.

          (b)         Upon the occurrence of the Effective Date, the Amendments
shall become
effective and the Escrow Agent shall release the Amendments from escrow and
deliver one fully
executed original to each of Pepco and MAEM at the address listed below by
overnight courier.

          (c)         In the event that this Agreement is terminated as provided
in Section 9, the
Escrow Agent shall immediately return, by overnight courier with evidence of
receipt requested,
Pepco's executed counterpart of the Amendments to Pepco and MAEM's executed
counterpart
of the Amendments to MAEM.

          2.           Pepco's Claim:

          (a)        Pepco will have an allowed, prepetition general unsecured
claim or claims, not
subject to any offset or reduction for any reason, against each of the Mirant
Parties in the
Proceeding for (i) damages resulting from the amendment of the TPAs as provided
in this
Agreement and (ii) any and all claims with respect to any failure to perform,
including any
failure to pay amounts due, under the TPAs on or before the date of this
Agreement (except for
normal and customary invoice reconciliations for the period between the
commencement of the
Proceeding and the date of this Agreement). Such allowed, prepetition general
unsecured claim
or claims against each of the Mirant Parties is in the liquidated sum of $105
million and is
referred to herein as the "Pepco Claim."

          (b)        Pepco may (but is not required to) file separate proofs of
claim simultaneously or
otherwise pursue claims for (i) damages resulting from the amendment of the TPAs
as provided
in this Agreement and (ii) any and all claims with respect to any failure to
perform, including any
failure to pay amounts due, under the TPAs on or before the date of this
Agreement (except for
normal and customary invoice reconciliations for the period between the
commencement of the
Proceeding and the date of this Agreement), against each of the Mirant Parties,
each of the
MAGI Parties (as defined below) and/or any other person or entity.
Notwithstanding anything
herein to the contrary, the aggregate value of all recoveries, distributions and
funds received by
Pepco, whether from Mirant, MAEM, or any of the MAGI Parties (as defined below)
with
respect to claims for (i) damages resulting from the amendment of the TPAs as
provided in this
Agreement and/or (ii) any failure to perform, including any failure to pay
amounts due, under the
TPAs on or before the date of this Agreement (except for normal and customary
invoice
reconciliations for the period between the commencement of the Proceeding and
the date of this
Agreement), shall not exceed the $105 million of value set forth in Section 2(a)
above; provided
however that the foregoing limitation shall not apply to recoveries,
distributions or funds
received or sought for damages upon or in respect of any breach of this
Agreement, any breach
of the TPAs or the Guarantee Agreement after the date of this Agreement, or any
breach of the
Amendments after the Effective Date.

          3.          Court Approval: From and after the date of this Agreement,
Pepco and the Mirant
Parties shall each use their best efforts to obtain, on an expedited basis,
approval of this
Agreement by the United States District Court for the Northern District of Texas
(the "District
Court") or, if the District Court has referred such approval to the Bankruptcy
Court, by the
Bankruptcy Court (the District Court or, in the event of such referral, the
Bankruptcy Court, is
referred to herein as the "Court") as well as authorization of the Mirant
Parties to assume the
TPAs as modified by the Amendments under Section 365 of the Bankruptcy Code, and
authorization that the Pepco Claim be allowed on a final basis against each of
the Mirant Parties
in the amount of $105 million.

          4.          Regulatory Bodies; Support of Agreement:

          a.          Each of the Mirant Parties represents and warrants that,
under existing law as of
the date of this Agreement, no approval of, or filing for approval with, or
prior notice to, the
Federal Energy Regulatory Commission ("FERC") is required in connection with the
transactions contemplated by the Amendments or by this Agreement, or the
execution, delivery
or performance of the Amendments by any party thereto.

          b.          Pepco and the Mirant Parties shall each support this
Agreement in any
communications, whether oral or written, as to the matters that are the subject
of this Agreement
with the Court, FERC, the Public Service Commission of Maryland, the Public
Service
Commission of the District of Columbia, the People's Counsel for the State of
Maryland, the
People's Counsel for the District of Columbia.

          5.          Conditions Precedent to the Effective Date:
          a.          The "Effective Date" means and shall be the date as of
which the Court enters an
orders (i) approving this Agreement, authorizing assumption of the TPAs, as
amended, and
authorizing that the Pepco Claim be allowed, all as more particularly described
in Section 3, and
such order does not materially modify or amend the transactions contemplated by
this
Agreement and the Amendments (the "Approval Order"), and (ii) authorizing and
approving the
Make Whole Claim mechanism as more particularly described in Section 5(b), which
orders
shall be in substance reasonably satisfactory to Pepco and the Mirant Parties.
Upon the
occurrence of the Effective Date, the Escrow Agent shall distribute the
Amendments as
described in Section 1. Prior to the occurrence of the Effective Date, this
Agreement may be
terminated as provided in Section 9.

          b.         In the event the Court's Approval Order is reversed or
materially modified on
appeal by a final, binding, then Pepco shall have an agreed allowed claim (the
"Make Whole
Claim") against the Mirant Parties.

         

The Make Whole Claim -

           

·

shall have administrative priority status pursuant to 11 U.S.C.§§ 503(b) and
507(a)(1);

 

·

shall be allowed in an amount equal to (x) the total amount Pepco has paid under
the Amendments, less (y) the amount Pepco would have paid under the TPAs if the
Amendments had not been executed and the Mirant Parties had performed the TPAs
in accordance with their terms;

 

·

may be contested by the Mirant Parties only as to the accuracy of the
calculation, but not as to its existence or allowability;

 

·

does not include, but does not preclude, an assertion by Pepco of any other
claim arising on account of such reversal or modification, including without
limitation claims arising under the Guarantee Agreements, as to which the Mirant
Parties may assert any defenses or objections;

 

·

shall not be subject to objection, offset, or reduction for any reason, provided
however that the Mirant Parties (or either of them) shall have the right to
offset the Make Whole Claim against any amounts the Mirant Parties (or either of
them) are permitted to recover under Section 5(c) below.

Separate and apart from the Approval Order, upon execution of this Agreement,
the parties shall
seek and obtain an order granting and approving the Make Whole Claim as provided
in this
Section 5. The entry of such an order shall be a condition to the Effective
Date.

          c.         In the event the Approval Order is reversed or materially
modified as provided in
Section 5(b), the Mirant Parties (or either of them) shall nevertheless have the
right to pursue
rejection of the TPAs, and if such rejection is approved and the Mirant Parties
are permitted to
cease performance under the TPAs, (i) the effective date of rejection shall be
October 31, 2003,
and (ii) the Mirant Parties (or either of them) shall have the right to recover
all amounts that
would not have been paid to Pepco had the TPAs been rejected in fact and in the
first instance on
October 31, 2003. Further, Pepco shall have the right to contest only the
accuracy of the
calculation but otherwise shall have no right to object, offset, or reduce for
any reason the
amounts so recovered by the Mirant Parties (or either of them), provided however
that Pepco
shall have the right to offset any such claim or right to recover against the
Make Whole Claim.

          6.          Release in Favor of the Mirant Parties: Pepco executes the
following release in
favor of the Mirant Parties, and their respective subsidiaries (except each MAGI
Party), affiliates
(except each MAGI Party, as defined below), shareholders, officers, directors
and employees
(collectively, the "Mirant Releasees"):

          a.          Effective as of the Effective Date and for and in
consideration of the terms of this
Agreement and except as provided in Section 2 of this Agreement, Pepco, acting
for itself, its
predecessors, assigns, agents, attorneys, successors, parents, subsidiaries, and
affiliates, does
hereby compromise, settle and fully release and forever discharge the Mirant
Releasees of and
from any and all claims, demands, actions, or causes of action which Pepco had,
or may now, or
may in the future have, own, or hold for relief, compensation, damages, losses,
or remedy of any
kind or character, relating to or arising from any of the following: (i) the
amendment of the TPAs
as provided in this Agreement, (ii) any failure to perform, including any
failure to pay amounts
due, under the TPAs on or before the date of this Agreement (except for normal
and customary
invoice reconciliations for the period between the commencement of the
Proceeding and the date
of this Agreement), and (iii) $3,417,090 claimed to be due from the Mirant
Parties in respect of
the July 2003 invoice relating to the period of July 1 to July 14, 2003 and
described on Exhibit C
annexed hereto (collectively, and except as otherwise provided in Section 2 and
Section 6(b), the
"Released Claims Against Mirant").

          b.          Section 6(a) only releases the specific claims, demands,
actions, and causes of
action described therein, and does not release any other claim, demand, action
or cause of action
against the Mirant Releasees or any other person or entity, including without
limitation the direct
and indirect subsidiaries of Mirant listed on Exhibit D annexed hereto (such
entities and their
predecessors and successors being referred to herein as the "MAGI Parties"). By
way of
example and for the avoidance of doubt, the "Released Claims Against Mirant"
shall not
include, without limiting the generality of the first sentence of this Section
6(b): (i) any claims
under the Ohio Edison back to back arrangement, (ii) any claims under the
Panda-Brandywine,
L.P. back to back arrangement (other than claims in respect of the July 2003
invoice relating to
the period of July 1 to July 14, 2003 and described on Exhibit C) including,
without limitation,
claims relating to the existing billing dispute between Pepco and
Panda-Brandywine, L.P., (iii)
any claims which Pepco may have, own, or hold under or for breach of any
provision of this
Agreement or the Amendments, or for any breach of the TPAs or the Guarantee
Agreement after
the date of this Agreement, or (iv) any claims against the MAGI Parties for (A)
damages
resulting from the amendment of the TPAs as provided in this Agreement or (B)
any failure to
perform, including any failure to pay amounts due, under the TPAs on or before
the date of this
Agreement; provided however that no claim made by Pepco of the type described in
clause (A)
or (B) of this Section 6(b)(iv) shall exceed the amount of $105 million, and the
aggregate
recovery amount for all such claims together with any recovery with respect to
the Pepco Claim
shall not exceed $105 million as more particularly described in Section 2(b).
Nothing herein
shall prejudice the right of any party, including, without limitation, the
Mirant Parties and the
MAGI Parties to object to, or to contest, whether as to liability, damages, the
facts or law, or
otherwise, any claim Pepco asserts against the MAGI Parties which is described
in this Section
6(b).

          c/          Pepco states and warrants that it is the sole owner of the
Released Claims Against
Mirant, that such Released Claims Against Mirant have not been assigned,
encumbered or
transferred, and that Pepco has unqualified authority, by the signatory
immediately below, to
release the same.

          d.          Pepco states and warrants that upon the Effective Date,
this Agreement effects a
full, complete and final settlement, satisfaction and extinguishment of the
Released Claims
Against Mirant.

          e.          In entering into and executing this Agreement, Pepco has
not relied upon any
statement or representation pertaining to this matter made by any
representative, agent or
employee of the Mirant Releasees, or any person, firm, organization or
corporation hereby
released, or by any person or persons representing them that is not set forth
herein; but Pepco has
relied upon attorneys of its own independent choosing and has determined this
settlement is in its
best interest.

          f.          Relying on and assuming the accuracy of the representation
and warranty made
by the Mirant Parties in Section 4, Pepco states and warrants that it has full
power to execute,
deliver and perform this Agreement; this Agreement has been duly authorized,
executed and
delivered by Pepco and constitutes the valid and binding obligation of Pepco;
and that the
execution, delivery and performance of this Agreement by Pepco requires no
consent, approval
or authorization by or filing with any third party or governmental authority
(other than any of the
foregoing which has been obtained or made) and does not and will not (with
notice, the passage
of time or both) contravene or violate any agreement or commitment binding upon
Pepco or any
provision of applicable law.

          7.          Release in Favor of Pepco: The Mirant Parties execute the
following release in
favor of Pepco and its subsidiaries, affiliates, shareholders, officers,
directors and employees
(collectively, the "Pepco Releasees"):

          a.         Effective as of the Effective Date and for and in
consideration of the terms of this
Agreement, each of the Mirant Parties, acting for themselves and each of their
respective
predecessors, assigns, agents, attorneys, successors, parents (except each MAGI
Party),
subsidiaries (except each MAGI Party), and affiliates (except each MAGI
Party)does hereby
compromise, settle and fully release and forever discharge the Pepco Releasees
of and from any
and all claims, demands, actions, or causes of action which the Mirant Parties
had, or may now,
or may in the future have, own, or hold for relief, compensation, damages,
losses, or remedy of
any kind or character, relating to or arising from any of the following: (i) the
amendment of the
TPAs as provided in this Agreement, (ii) any failure to perform, including any
failure to pay
amounts due, under the TPAs on or before the date of this Agreement (except for
normal and
customary invoice reconciliations for the period between the commencement of the
Proceeding
and the date of this Agreement), (iii) the $3,417,090 claimed to be due from the
Mirant Parties in
respect of the July 2003 invoice relating to the period of July 1 to July 14,
2003 and described on
Exhibit C annexed hereto, and (iv) any payments received by Pepco prior to the
date of this
Agreement under or in respect of the TPAs , including without limitation any
avoidance or
recovery actions under Sections 544, 545, 547, 548, 549, 550, 551 and/or 553 of
the Bankruptcy
Code, or under any similar state statutes (collectively, and except as otherwise
provided in
Section 7(b), the "Released Claims Against Pepco").

          b.          Section 7(a) only releases the specific claims, demands,
actions, and causes of
action described therein, and does not release any other claim, demand, action
or cause of action
against the Pepco Releasees or any other person or entity. By way of example and
for the
avoidance of doubt, the "Released Claims Against Pepco" shall not include,
without limiting the
generality of the first sentence of this Section 7(b): (i) any claims which the
Mirant Parties may
have, own, or hold under or for breach of any provision of this Agreement or the
Amendments,
or for any breach of the TPAs after the date of this Agreement, (ii) any claims
under the Ohio
Edison back to back arrangement, (iii) any claims under the Panda-Brandywine,
L.P. back to
back arrangement (other than claims in respect of the July 2003 invoice relating
to the period of
July 1 to July 14, 2003 and described on Exhibit C) including, without
limitation, claims relating
to the existing billing dispute between Pepco and Panda-Brandywine, L.P.

          c.          The Mirant Parties state and warrant that they are the
sole owner of the Released
Claims Against Pepco, that such Released Claims Against Pepco have not been
assigned,
encumbered or transferred, and that the Mirant Parties have unqualified
authority, by the
signatories immediately below, to release the same.

          d.          The Mirant Parties state and warrant that upon the
Effective Date this Agreement
effects a full, complete and final settlement, satisfaction and extinguishment
of the Released
Claims Against Pepco.

          e.          In entering into and executing this Agreement, the Mirant
Parties have not relied
upon any statement or representation pertaining to this matter made by any
representative, agent
or employee of the Pepco Releasees, or any person firm, organization or
corporation hereby
released, or by any person or persons representing them that is not set forth
herein; but the
Mirant Parties have relied upon attorneys of its own independent choosing and
has determined
this settlement is in its best interest.

          f.          The Mirant Parties state and warrant that, except for
Court approval as provided
in Section 3 of this Agreement, they have full power to execute, deliver and
perform this
Agreement; this Agreement has been duly authorized, executed and delivered by or
on behalf of
the Mirant Parties and constitutes the valid and binding obligation of the
Mirant Parties; and that
the execution, delivery and performance of this Agreement by or on behalf of the
Mirant Parties
require no consent, approval or authorization by or filing with any third party
or governmental
authority (other than any of the foregoing which has been obtained or made) and
does not and
will not (with notice, the passage of time or both) contravene or violate any
agreement or
commitment binding upon the Mirant Parties or any provision of applicable law.

          8.          Surviving Claims; Stipulation:

          (a)         Except as provided herein, nothing in this Agreement
compromises, discharges,
waives or otherwise affects any legal position or argument of, or any claim,
demand, action or
cause of action against, the Mirant Releasees, the MAGI Parties, or the Pepco
Releasees or any
dispute between or among any of them, including without limitation any claim,
legal position or
argument, or dispute under the Asset Purchase and Sale Agreement dated as of
June 7, 2000, as
amended, between Pepco and Mirant, formerly known as Southern Energy, Inc.
(including all
related exhibits, schedules and documents), and all such legal positions,
arguments, claims and
disputes, and all rights and defenses in respect thereof, are expressly
preserved.

          (b)         Pepco and Mirant Parties agree that this Agreement and the
discussions,
negotiations and communications preceding execution of this Agreement have been
entered into
for settlement purposes only and are not admissible in the Proceeding or any
litigation related to
the Proceeding, for any purpose, except to effectuate or otherwise enforce this
Agreement or the
Amendments.

          9.          Termination; Effective Date of Rejection of TPAs:

          (a)          Notwithstanding anything in this Agreement to the
contrary, this Agreement may
be terminated (or shall terminate, in the case of clause (v) below) as follows:

          

(i)          at any time prior to the Effective Date, by the mutual written
consent of Pepco
and each of the Mirant Parties;

 

(ii)         by Pepco, if on or before November 7, 2003, Pepco gives Mirant
written notice that it believes, in its sole discretion, that the Public Service
Commission of Maryland or the Public Service Commission of the District of
Columbia opposes Pepco consummating the transactions contemplated by this
Agreement and/or the Amendments;

 

(iii)        prior to the Effective Date, automatically if any material term or
provision of this Agreement is found by a final, non-appealable judicial order
in any situation in any jurisdiction to be invalid or unenforceable

 

(iv)        prior to the Effective Date, by Pepco, in the event of any material
breach by the Mirant Parties of any of their covenants, representations or
warranties contained herein and the failure of the Mirant Parties to cure such
breach within five days after receipt of notice from Pepco requesting such
breach to be cured;

 

(v)         prior to the Effective Date, by the Mirant Parties, in the event of
any material breach by Pepco of any of its covenants, representations or
warranties contained herein and the failure of Pepco to cure such breach within
five days after receipt of notice from the Mirant Parties requesting such breach
to be cured;

 

(vi)         by Pepco or either of the Mirant Parties if the Court enters an
order denying the approval of this Agreement or any of the other authorizations
sought by Pepco and the Mirant Parties as described in Sections 3 and 5; or,

 

(vii)        by Pepco or either of the Mirant Parties in the event an appeals
court of competent jurisdiction reverses the Court's Approved Order or otherwise
materially modifies the transactions contemplated by this Agreement and the
Amendments and the decision of such appeals court is a final, nonappealable
decision.

          (b)          (b) If either Pepco or the Mirant Parties desire to
terminate this Agreement under
Section 9(a), the party so desiring such termination shall give written notice
of such termination
to each of the other parties to this Agreement.

          (c)          In the event that this Agreement shall be terminated
pursuant to this Section 9, all
obligations under this Agreement shall be terminated and of no further force or
effect without
further action by any party hereto and without liability of any party hereto to
the others, provided
that (i) the foregoing shall not relieve any party in breach of this Agreement
at the time of such
termination from liability in respect of such breach, and (ii) the following
Sections shall survive
termination of this Agreement: Section 1(c), Section 5(b), Section 5(c), Section
8(a), Section
8(b), Section 9(c), Section 9(d), Section 11, Section 12(a), Section 12(b),
Section 12(c), and
Section 12(d). In addition, upon termination of this Agreement, no rights or
obligations, nor any
claims or defenses, of Pepco or the Mirant Parties existing prior to the
execution of this
Agreement will be prejudiced, compromised, discharged or otherwise affected in
any way, and
all shall exist as if this Agreement had never been executed.

          (d)          If this Agreement is terminated under Section 9(a)(ii),
Pepco agrees that the
effective date of any rejection of the TPAs shall be October 27, 2003, and if
this Agreement is
terminated under Section 9(a)(v) (but only if neither of the Mirant Parties is
then in breach),
Pepco agrees that the effective date of any rejection of the TPAs shall be
October 31, 2003;
provided that, in either case, the Mirant Parties file a motion to reject the
TPAs with the Court
within 10 business days of receipt or sending, as applicable, notice of
termination. In all other
circumstances, except as provided in Section 5(c), the effective date of any
rejection of the TPAs
following termination of this Agreement shall be such date as is determined in
accordance with
applicable law. For the avoidance of doubt, the effective date only applies if
such rejection is
approved and the Mirant Parties are permitted to cease performance of the TPAs.

          10.          Piblic Statements: Pepco and the Mirant Parties agree
that any press release as to
this Agreement or the settlement effected hereby shall be made jointly by Pepco
and the Mirant
Parties, shall comply with their respective obligations under Section 4, and
shall be in form and
substance mutually agreeable to Pepco and the Mirant Parties.

          11.          Indemnification:

          (a)          In addition to any other rights and remedies the Mirant
Releasees may have at
law or by agreement, Pepco shall hold harmless and indemnify the Mirant
Releasees from and
against, and shall compensate and reimburse the Mirant Releasees on demand for,
any and all
loss, damage, injury, claim, demand, settlement, judgment, award, fine, penalty,
fee (including
any reasonable legal fee, reasonable expert fee, reasonable accounting fee or
reasonable advisory
fee), charge, cost (including any reasonable cost of investigation) and/or
expense, which is
suffered or incurred by any of the Mirant Releasees or to which any of the
Mirant Releasees may
otherwise become subject at any time and which arises directly from or directly
as a result of, (i)
the breach of any representation or warranty made by Pepco in this Agreement, or
(ii) the breach
of any covenant or agreement of Pepco contained in this Agreement.

          (b)          In addition to any other rights and remedies the Pepco
Releasees may have at law
or by agreement, Mirant shall hold harmless and indemnify the Pepco Releasees
from and
against, and shall compensate and reimburse the Pepco Releasees on demand for,
any and all
loss, damage, injury, claim, demand, settlement, judgment, award, fine, penalty,
fee (including
any reasonable legal fee, reasonable expert fee, reasonable accounting fee or
reasonable advisory
fee), charge, cost (including any reasonable cost of investigation), and/or
expense which is
suffered or incurred by any of the Pepco Releasees or to which any of the Pepco
Releasees may
otherwise become subject at any time and which arises directly from or directly
as a result of: (i)
the breach of any representation or warranty made by the Mirant Parties in this
Agreement, or
(ii) the breach of any covenant or agreement of the Mirant Parties contained in
this Agreement
or, after the Effective Date, in the TPAs as amended by the Amendments.

          12.          Miscellaneous:

          a.          This Agreement may be amended, assigned, modified or
supplemented only by
written agreement executed by the Mirant Parties and Pepco.

          b.          All disputes relating to or arising out of this Agreement
shall be governed by the
laws of the District of Columbia, excluding its choice-of-law rules. The Court
shall retain
jurisdiction over the terms and application of this Agreement.

          c.          Except as expressly provided herein, this Agreement shall
not confer any rights or
remedies upon any person other than the parties and their respective successors
and permitted
assigns.

          d.          This Agreement constitutes the entire agreement and
understanding of the parties
with respect to the settlement and releases contemplated herein and supersedes
all prior
agreements and understandings, written or oral, between the parties with respect
to settlement
and releases.

          e.          The releases effected hereby shall be limited to the
claims expressly set forth
herein.

          IN WITNESS WHEREOF, the Mirant Parties and Pepco have caused this
Settlement }
Agreement and Release to be signed by their respective duly authorized officers
or
representatives as of the date set forth above.

                      

POTOMAC ELECTRIC POWER
COMPANY


By:  /s/ A. W. WILLIAMS                        

Name: A. W. Williams

     Title: Senior Vice President and
                  Chief Financial Officer
     Address: 701 9th Street, N.W.
                      Washington, DC 20068



 

MIRANT AMERICAS ENERGY
MARKETING, LP, by Mirant Americas Development, Inc., its general partner


By:  /s/ LISA D. JOHNSON                       

Name: Lisa D. Johnson

     Title: Vice President of Mirant Americas
                  Development, Inc.
                  General Partner of MAEM
     Address: 901 F Street, NW

                      Washington, DC 20004


 

MIRANT CORPORATION


By:  /s/ LISA D. JOHNSON                       

Name: Lisa D. Johnson

     Title: Vice President
     Address: 901 F Street, NW

                      Washington, DC 20004



EXHIBIT A

TPA AMENDMENT (MD)




AMENDMENT NO. 2

TO

TRANSITION POWER AGREEMENT
(Maryland)

DATED OCTOBER 24, 2003,

AND EFFECTIVE AS OF OCTOBER 1, 2003,

BY AND BETWEEN

POTOMAC ELECTRIC POWER COMPANY

AND

MIRANT AMERICAS ENERGY MARKETING, LP



AMENDMENT NO. 2
TO
TRANSITION POWER AGREEMENT
(Maryland)

          THIS AMENDMENT NO. 2 TO TRANSITION POWER AGREEMENT (Maryland) (this
"Amendment") is dated October 24, 2003, and effective as of October 1, 2003, and
is by and between POTOMAC ELECTRIC POWER COMPANY, ("Pepco"), and MIRANT AMERICAS
ENERGY MARKETING, LP, formerly Southern Company Energy Marketing, L.P. (the
"Generator," collectively with Pepco, the "Parties").

          WHEREAS, Generator and Pepco entered into the Transition Power
Agreement (Maryland) dated December 19, 2000, as amended by Amendment No. 1 To
Transition Power Agreement (Maryland) (as amended, the "TPA"); and

         WHEREAS, Generator, Mirant Corporation and Pepco have,
contemporaneously herewith, entered into that certain Settlement Agreement and
Release of even date herewith (the "Settlement Agreement"); and

          WHEREAS, this Amendment is being executed and delivered into escrow
pursuant to the terms of the Settlement Agreement pending the occurrence of the
Effective Date (as defined in the Settlement Agreement); and

          WHEREAS, the Parties desire to amend the TPA, effective as of the
Effective Date, as set forth herein.

          NOW, THEREFORE, in consideration of the mutual covenants and
agreements herein set forth and other good and valuable consideration, the
receipt and sufficiency of which is hereby acknowledged, the Parties, intending
to be legally bound, agree as follows:

          1.   Defined Terms. Defined terms used in this Amendment and not
defined herein shall have the meanings ascribed to them in the TPA.

          2.   Amendment to Section 6.1. Effective as of October 1, 2003,
Section 6.1(b) is hereby amended by deleting the following:

                                     Energy Price = $40.00/ MWh during a Summer
Month and
                                     $22.20/MWh during a Winter Month.

And substituting in its place:

                                     For service provided up to and including
September 30, 2003:
                                     Energy Price = $40.00/ MWh during a Summer
Month and
                                     $22.20/MWh during a Winter Month.
                                     For service provided beginning October 1,
2003:
                                     Energy Price = $46.40/ MWh during a Summer
Month and
                                     $28.60/MWh during a Winter Month.

          3.   Governing Law. This Amendment is governed by, and shall be
construed in accordance with, the laws of the state of Maryland without regard
to principles of conflicts of law.

          4.   Modifications and Amendments. This Amendment shall not be
modified or amended except by a written instrument executed by both of the
Parties. Absent the agreement of the Parties to any proposed changes to this
Amendment, the standard of review for such changes proposed by a Party, a
non-party or the FERC acting sua sponte shall be the "public interest" standard
of review set forth in United Gas Pipe Line Co. v. Mobile Gas Service Corp.
350 U.S. 332 (1956) and Federal Power Commission v. Sierra Pacific Power Co.,
350 U.S. 348 (1956) (the "Mobile-Sierra" doctrine).

          5.   Entire Agreement; Severability. This Amendment and the TPA
constitute the entire agreement and understanding between the parties hereto
with respect to the Energy Price. In the event that any portion of this
Amendment or the TPA shall be determined to be invalid or unenforceable, such
portion of this Amendment or TPA shall be severable from the other provisions of
this Amendment or the TPA which provisions shall be valid, binding upon and
enforceable against the Parties.

          6.   Effectiveness; TPA. This Amendment shall become effective on the
Effective Date and shall have no force or effect until the occurrence of the
Effective Date. Amounts due for the period from October 1, 2003 through the
Effective Date due to the increase in the Energy Price provided for herein shall
be paid within __ days of the Effective Date. In the event that the Effective
Date does not occur or the Settlement Agreement is terminated as provided
therein, this Amendment shall be null and void and have no force or effect.
Except as amended by this Amendment, all other terms of the TPA shall continue
in full force and effect and unchanged and are hereby confirmed in all respects.

          7.   Counterparts. This Amendment may be executed in two counterparts,
each of which shall be deemed an original, but both of which together shall
constitute one and the same instrument.

          IN WITNESS WHEREOF, Pepco and Generator have signed and delivered this
Amendment No. 2 on the day and year set forth above.

                                               

POTOMAC ELECTRIC POWER COMPANY

By:  _________________________________
       Name:
       Title


 

MIRANT AMERICAS ENERGY MARKETING LP, by Mirant Americas Development, Inc., its
general partner

By:  _________________________________
       Name:
       Title


 

 


EXHIBIT B

TPA AMENDMENT (

DC)






AMENDMENT NO. 2

TO

TRANSITION POWER AGREEMENT
(District of Columbia)

DATED OCTOBER 24, 2003,

AND EFFECTIVE AS OF OCTOBER 1, 2003,

BY AND BETWEEN

POTOMAC ELECTRIC POWER COMPANY

AND

MIRANT AMERICAS ENERGY MARKETING, LP



AMENDMENT NO. 2
TO
TRANSITION POWER AGREEMENT
(District of Columbia

          THIS AMENDMENT NO. 2 TO TRANSITION POWER AGREEMENT (District of
Columbia ) (this "Amendment") is dated October 24, 2003, and effective as of
October 1, 2003, and is by and between POTOMAC ELECTRIC POWER COMPANY,
("Pepco"), and MIRANT AMERICAS ENERGY MARKETING, LP, formerly Southern Company
Energy Marketing, L.P. (the "Generator," collectively with Pepco, the
"Parties").

          WHEREAS, Generator and Pepco entered into the Transition Power
Agreement (District of Columbia) dated December 19, 2000, as amended by
Amendment No. 1 To Transition Power Agreement (District of Columbia ) (as
amended, the "TPA"); and

         WHEREAS, Generator, Mirant Corporation and Pepco have,
contemporaneously herewith, entered into that certain Settlement Agreement and
Release of even date herewith (the "Settlement Agreement"); and

          WHEREAS, this Amendment is being executed and delivered into escrow
pursuant to the terms of the Settlement Agreement pending the occurrence of the
Effective Date (as defined in the Settlement Agreement); and

          WHEREAS, the Parties desire to amend the TPA, effective as of the
Effective Date, as set forth herein.

          NOW, THEREFORE, in consideration of the mutual covenants and
agreements herein set forth and other good and valuable consideration, the
receipt and sufficiency of which is hereby acknowledged, the Parties, intending
to be legally bound, agree as follows:

          1.   Defined Terms. Defined terms used in this Amendment and not
defined herein shall have the meanings ascribed to them in the TPA.

          2.   Amendment to Section 6.1. Effective as of October 1, 2003,
Section 6.1(b) is hereby amended by deleting the following:

                                     Energy Price = $35.50/ MWh during a Summer
Month and
                                     $25.30/MWh during a Winter Month.

And substituting in its place:

                                     For service provided up to and including
September 30, 2003:
                                     Energy Price = $35.50/ MWh during a Summer
Month and
                                     $25.30/MWh during a Winter Month.
                                     For service provided beginning October 1,
2003:
                                     Energy Price = $41.90/ MWh during a Summer
Month and
                                     $31.70/MWh during a Winter Month.

          3.   Governing Law. This Amendment is governed by, and shall be
construed in accordance with, the laws of the District of Columbia without
regard to principles of conflicts of law.

          4.   Modifications and Amendments. This Amendment shall not be
modified or amended except by a written instrument executed by both of the
Parties. Absent the agreement of the Parties to any proposed changes to this
Amendment, the standard of review for such changes proposed by a Party, a
non-party or the FERC acting sua sponte shall be the "public interest" standard
of review set forth in United Gas Pipe Line Co. v. Mobile Gas Service Corp.
350 U.S. 332 (1956) and Federal Power Commission v. Sierra Pacific Power Co.,
350 U.S. 348 (1956) (the "Mobile-Sierra" doctrine).

          5.   Entire Agreement; Severability. This Amendment and the TPA
constitute the entire agreement and understanding between the parties hereto
with respect to the Energy Price. In the event that any portion of this
Amendment or the TPA shall be determined to be invalid or unenforceable, such
portion of this Amendment or TPA shall be severable from the other provisions of
this Amendment or the TPA which provisions shall be valid, binding upon and
enforceable against the Parties.

          6.   Effectiveness; TPA. This Amendment shall become effective on the
Effective Date and shall have no force or effect until the occurrence of the
Effective Date. Amounts due for the period from October 1, 2003 through the
Effective Date due to the increase in the Energy Price provided for herein shall
be paid within 5 days of the Effective Date. In the event that the Effective
Date does not occur or the Settlement Agreement is terminated as provided
therein, this Amendment shall be null and void and have no force or effect.
Except as amended by this Amendment, all other terms of the TPA shall continue
in full force and effect and unchanged and are hereby confirmed in all respects.

          7.   Counterparts. This Amendment may be executed in two counterparts,
each of which shall be deemed an original, but both of which together shall
constitute one and the same instrument.

          IN WITNESS WHEREOF, Pepco and Generator have signed and delivered this
Amendment No. 2 on the day and year set forth above.

                                               

POTOMAC ELECTRIC POWER COMPANY

By:  _________________________________
       Name:
       Title


 

MIRANT AMERICAS ENERGY MARKETING LP, by Mirant Americas Development, Inc., its
general partner

By:  _________________________________
       Name:
       Title


 

 

EXHIBIT C

JULY 1 through 14, 2003, INVOICE

Exhibit C















Invoice For July 1 - 14



















Pre-Petition Amounts


      Comments









Pepco's Load Cost



$ 37,746,812

TPAs Related - Mirant to Pepco









Pepco TPA Revenue



$ 31,283,224

TPAs Related - Pepco to Mirant









PPA revenue



$ 6,342,463

Revenues related to Ohio Edison, Panda and

Prince George - Pepco to Mirant









Panda PPA Costs



$ 3,283,634

Costs related to Panda - Mirant to Pepco









Prince George PPA Costs



$ 12,331

Costs related Prince George - Mirant to Pepco

















Total Pepco to Mirant



$ 37,625,687











Total Mirant to Pepco



$ 41,042,777











Net Mirant to Pepco



$ 3,417,090



























































































 

 

EXHIBIT D



MAGI PARTIES

 

 



Mirant Americas Generation, LLC

Mirant Mid-Atlantic, LLC

Mirant Chalk Point, LLC

Mirant D.C. O&M, LLC

Mirant MD Ash Management, LLC

Mirant Piney Point, LLC

Mirant Peaker, LLC

Mirant Potomac River, LLC

Mirant Mid-Atlantic Services, LLC



 